

116 HR 7911 IH: Global Learning Loss Assessment Act of 2020
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7911IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Ms. Houlahan introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Administrator of the United States Agency for International Development to submit to Congress a report on the impact of the COVID-19 pandemic on learning and global basic education programs.1.Short titleThis Act may be cited as the Global Learning Loss Assessment Act of 2020.2.FindingsCongress finds the following:(1)Before the Coronavirus Disease 2019 (commonly referred to as COVID-19) pandemic began, 258 million children were out of school, including 130 million girls.(2)Students already at a disadvantage before COVID-19 will experience greater learning loss, thereby worsening inequity and inequality.(3)Approximately 90 percent of the world’s student population—over 1.7 billion children and youth—have had their education disrupted by school closure due to COVID-19.(4)School closures lead to interrupted learning, poor nutrition, gaps in childcare, increased dropout, exposure to violence, and social isolation.(5)Up to 9.7 million children are at risk of dropping out of school due to rising levels of child poverty associated with the pandemic.(6)School closure and remote learning is especially burdensome on girls, who are frequently expected to shoulder more household chores and responsibilities, and are more vulnerable to gender-based violence.(7)During the Ebola epidemic, nationwide school closures in Sierra Leone in 2014 led to increased instances of sexual and gender-based violence, teenage pregnancy, school dropout, and child labor for girls.(8)Over 60 percent of national distance learning alternatives rely exclusively on online platforms but as many as 465 million children and young people in these countries do not have access to the internet at home, with 80 percent of students in sub-Saharan Africa without such access, and an even higher rate for girls.(9)Distance learning tools are not always accessible to learners with disabilities or those with complex learning needs, especially in poorer and rural households.(10)The economic downturn caused by the COVID-19 pandemic could lead to an education financing gap of $77 billion in low- and middle-income countries over the next two years.(11)The economic cost of school closures could be up to $1,337 per student, which on a global scale equates to approximately $10 trillion in lost economic output over the coming generation.3.Statement of policyIt is the policy of the United States—(1)to provide inclusive learning opportunities for students and teachers, especially for the most marginalized, including girls and children with disabilities;(2)to build local capacity and help countries strengthen their education systems; (3)to improve the delivery and quality of education services; (4)to improve equity and safety in education services; and(5)to support the return of children to school who have experienced interruptions in their education due to the COVID-19 pandemic and other causes.4.Report(a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the United States Agency for International Development, acting through the Senior Coordinator for International Basic Education Assistance and in consultation with the Senior Coordinator for Gender Equality and Women’s Empowerment, shall submit to the appropriate congressional committees a report on the impact of the COVID-19 pandemic on learning and global basic education programs.(b)Matters To be includedThe report required by subsection (a) shall include, at a minimum, the following:(1)An assessment of the magnitude of global learning loss that will result from protracted school closures, including the specific effects of school closures on marginalized children and youth, including girls, minority populations, and those with disabilities. (2)Evaluations of effectiveness, cost, accessibility, and reach of the most commonly used forms of distance learning in low resource contexts.(3)An overview of existing Agency programs being carried out to continue learning during the COVID-19 pandemic, including data on funding and programmatic focus disaggregated by gender, country, education level, and, when practicable and appropriate, disability.(4)Identification of any gaps in reaching marginalized populations, such as girls, children with disabilities, or children affected by conflict and crisis.(5)A description of the tools and resources needed for the Agency to support continued distance learning interventions, safe school reopening, remedial and accelerated learning, and reenrollment campaigns for out-of-school children and youth.(c)Public availabilityThe report required by subsection (a) shall be made available to the public.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(2)the Committee on Foreign Relations and the Committee on Appropriations of the Senate.